Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/950,790 filed on 17 November 2020. The response filed 27 May 2022 amends claims 1, 5, and 9, and presents arguments is hereby acknowledged. 	Claims 1-12 are presented for examination.

Response to Arguments
The response filed 27 May 2022 addresses the Drawing objections made on the 28 January 2022 Non-Final Rejection. Regarding the reference characters missing from the Specification, Applicant amended the specification (paragraphs 0097 and 0197) and amended FIG. 10 to recite Storage Subsystem 1010 removing the reference character 1026. These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 27 May 2022 addresses the Statutory and Non-statutory Double Patenting rejections made on the 28 January 2022 Non-Final Rejection. Applicant filed a Terminal Disclaimer on 27 May 2022. This submission, in addition to the claim amendments, are found persuasive. Therefore, all of the Double Patenting rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "causing dozens to thousands of control-clients running on network hosts as part of a test to receive and parse configuration files, wherein the configuration files specify that network hosts running at least one control-client engage in test sessions with multiple network hosts running control-servers, and wherein the test sessions running concurrently on the network hosts collectively form a mesh of two-way (TW) test sessions" and "causing the control-client to expand the test to include the new or replacement control- server while ongoing TW test sessions with other control-servers in the mesh continue to run and without stopping or restarting the ongoing TW test sessions with the other control-servers," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2018/0167294 A1 to Gupta et al discloses performing subscriber-aware data monitoring of network performance using a two-way active measurement protocol (TWAMP) in a computer network. However, Gupta fails to disclose "causing dozens to thousands of control-clients running on network hosts as part of a test to receive and parse configuration files, wherein the configuration files specify that network hosts running at least one control-client engage in test sessions with multiple network hosts running control-servers, and wherein the test sessions running concurrently on the network hosts collectively form a mesh of two-way (TW) test sessions" and "causing the control-client to expand the test to include the new or replacement control- server while ongoing TW test sessions with other control-servers in the mesh continue to run and without stopping or restarting the ongoing TW test sessions with the other control-servers." US PGPUB 2017/0346705 A1 to Szilagyi et al, in a similar field of endeavor, discloses TWAMP as an existing packet-based measurement mechanism for injecting a few artificially created packets into a user plane to perform measurements. However, Szilagyi fails to disclose "causing dozens to thousands of control-clients running on network hosts as part of a test to receive and parse configuration files, wherein the configuration files specify that network hosts running at least one control-client engage in test sessions with multiple network hosts running control-servers, and wherein the test sessions running concurrently on the network hosts collectively form a mesh of two-way (TW) test sessions" and "causing the control-client to expand the test to include the new or replacement control- server while ongoing TW test sessions with other control-servers in the mesh continue to run and without stopping or restarting the ongoing TW test sessions with the other control-servers."

The Gupta/Szilagyi system fails to disclose "causing dozens to thousands of control-clients running on network hosts as part of a test to receive and parse configuration files, wherein the configuration files specify that network hosts running at least one control-client engage in test sessions with multiple network hosts running control-servers, and wherein the test sessions running concurrently on the network hosts collectively form a mesh of two-way (TW) test sessions" and "causing the control-client to expand the test to include the new or replacement control- server while ongoing TW test sessions with other control-servers in the mesh continue to run and without stopping or restarting the ongoing TW test sessions with the other control-servers."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 5, and 9 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459